              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KING’S COLLEGE, et al.,                   :    Civil No. 3:20-CV-01655
                                          :
             Plaintiffs,                  :
                                          :
             v.                           :
                                          :
TRAVELER’S INSURANCE                      :
COMPANY,                                  :
                                          :
             Defendant.                   :    Judge Jennifer P. Wilson
                                MEMORANDUM
      This is a declaratory judgment action in which Plaintiffs King’s College,

Thomas J. O’Hara (“O’Hara”), and Robert McGonigle (“McGonigle”) seek a

declaration that their insurer, Traveler’s Insurance Company (“Traveler’s”), is

obligated to indemnify and defend them in connection with another lawsuit that is

currently pending before this court. The present case was filed in the Luzerne

County Court of Common Pleas but has been removed to this district under 28

U.S.C. § 1441. The case is presently before the court on Plaintiffs’ motion to

remand the case to Pennsylvania state court, which asks the court to exercise its

discretion under the Declaratory Judgment Act and decline to exercise jurisdiction

over this case. For the reasons that follow, Plaintiffs’ motion to remand is denied.




                                          1
                    BACKGROUND AND PROCEDURAL HISTORY

      The facts of this case arise from another lawsuit that is pending before this

court, Rittenhouse Entertainment, Inc. v. City of Wilkes-Barre, No. 3:11-CV-00617

(M.D. Pa. filed Apr. 4, 2011). The plaintiffs in that case, a business owner and

several businesses in which he is either the sole or principal owner, alleged that

King’s College, O’Hara, McGonigle, and numerous other defendants connected to

either King’s College, the City of Wilkes-Barre, or Luzerne County had engaged in

a concerted effort to violate the plaintiffs’ civil rights and committed various torts

against the plaintiffs. Id. After several claims in the case were dismissed, United

States District Judge A. Richard Caputo granted summary to the defendants as to

all remaining federal claims and declined to exercise supplemental jurisdiction

over the remaining state law claims. Rittenhouse Entm’t, Inc. v. City of Wilkes-

Barre, No. 3:11-CV-00617, 2018 WL 3756711 (M.D. Pa. Aug. 8, 2018). The

plaintiffs appealed, and the Third Circuit reversed in part, remanding the case back

to this district with instructions to consider whether the remaining defendants are

entitled to qualified immunity and whether they are entitled to summary judgment

as to the plaintiffs’ tortious interference with a contract claim. Rittenhouse Entm’t,

Inc. v. City of Wilkes-Barre, 782 F. App’x 148, 156 & nn.5–6 (3d Cir. 2019).

Following remand, the case was reassigned to the undersigned, and after the parties



                                           2
filed supplemental briefs, the court granted summary judgment in part and denied

it in part. Rittenhouse, No. 3:11-CV-00617, Doc. 238 (M.D. Pa. May 6, 2021).

      The dispute in the present case is whether an insurance policy (“the Policy”)

that Plaintiff King’s College had with Traveler’s obligates Traveler’s to (a) cover

Plaintiffs for any losses resulting from Rittenhouse and (b) defend Plaintiffs from

any liability in Rittenhouse. (See Complaint, Doc. 2, pp. 2–11.) Coverage and

defense were not initially in dispute between the parties, but on May 13, 2020,

approximately nine months after the Third Circuit remanded Rittenhouse,

Traveler’s disclaimed its duty to either cover or defend Plaintiffs. (Id. ¶ 14, Doc.

2, p. 6.) Plaintiffs filed suit in the Luzerne County Court of Common Pleas,

alleging that Traveler’s decision to disclaim coverage and defense was improper

and accordingly seeking a declaration that Traveler’s was obligated to indemnify

and defend Plaintiffs as to any claims in Rittenhouse. (Id. ¶ 26, Doc. 2, p. 10.)

      On September 11, 2020, Traveler’s removed the case to this district under 28

U.S.C. § 1441, asserting that the court has diversity jurisdiction under 28 U.S.C. §

1332 because the parties are citizens of different states and the amount in

controversy exceeds $75,000. (Doc. 1.) Traveler’s then answered the complaint

on September 28, 2020. (Doc. 8.)

      Plaintiffs filed the instant motion to remand on October 6, 2020, along with

a brief in support of the motion. (Docs. 9–10.) Plaintiffs concede that the court
                                          3
has subject matter jurisdiction over the case, but argue that the court should

exercise its discretion under the Declaratory Judgment Act and decline to exercise

jurisdiction over the case. (Id.) Traveler’s filed a brief in opposition to the motion

on October 19, 2020. (Doc. 11.) No reply brief has been filed, and the time for

doing so has expired. Accordingly, the motion to remand is ripe for the court’s

disposition.

                                    JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1332, which allows a district

court to exercise subject matter jurisdiction where the parties are citizens of

different states and the amount in controversy exceeds $75,000.

                                     DISCUSSION

      Under the Declaratory Judgment Act, a United States District Court “may

declare the rights and other legal relations of any interested party seeking such

declaration.” 28 U.S.C. § 2201(a). The jurisdiction conferred by the Declaratory

Judgment Act is discretionary rather than compulsory. Reifer v. Westport Ins.

Corp., 751 F.3d 129, 134 (3d Cir. 2014) (citing Brillhart v. Excess Ins. Co. of Am.,

316 U.S. 491, 494 (1942)). A district court therefore has “broad discretion to

decline to hear actions arising under the Declaratory Judgment Act.” Rarick v.

Federated Serv. Ins. Co., 852 F.3d 223, 225 (3d Cir. 2017) (citing Brillhart, 316

U.S. at 491).
                                           4
      Although a district court’s discretion over whether to hear a declaratory

judgment claim is broad, the discretion is not unlimited. Reifer, 751 F.3d at 140.

The Declaratory Judgment Act gives courts “an opportunity to exercise a reasoned

discretion” that is “bounded and reviewable.” Id. (internal citations omitted).

      When considering whether a declaratory judgment action should be heard, a

district court should be guided by “considerations of practicality and wise judicial

administration.” Id. at 139 (quoting Wilton v. Seven Falls Co., 515 U.S. 277, 288

(1995)). “The propriety of declaratory relief in a particular case will depend upon

a circumspect sense of its fitness informed by the teachings and experience

concerning the functions and extent of federal judicial power.” Id. (quoting

Wilton, 515 U.S. at 287).

      A court deciding whether to exercise jurisdiction in a declaratory judgment

action should consider several factors, including:

      (1) the likelihood that a federal court declaration will resolve the
      uncertainty of obligation which gave rise to the controversy;

      (2) the convenience of the parties;

      (3) the public interest in settlement of the uncertainty of obligation;

      (4) the availability and relative convenience of other remedies;

      (5) a general policy of restraint when the same issues are pending in a
      state court;

      (6) avoidance of duplicative litigation;
                                            5
      (7) prevention of the use of the declaratory action as a method of
      procedural fencing or as a means to provide another forum in a race for
      res judicata; and

      (8) (in the insurance context), an inherent conflict of interest between
      an insurer’s duty to defend in a state court and its attempt to characterize
      that suit in federal court as falling within the scope of a policy
      exclusion.

Id. at 146.

      Cases in which a party seeks declaratory relief in federal court when there is

no parallel proceeding in state court sit on the “outer boundary” of a district court’s

discretion under the Declaratory Judgment Act. Id. at 137 (quoting Wilton, 515

U.S. at 290). The existence or non-existence of pending parallel state court

proceedings is therefore a particularly important factor in determining whether a

district court should exercise jurisdiction over a declaratory judgment action, and

“the absence of pending parallel state proceedings militates significantly in favor

of exercising jurisdiction.” Id. at 144. Although the absence of parallel

proceedings does not by itself require a court to exercise jurisdiction, district courts

“should be rigorous in ensuring themselves that the lack of pending parallel state

proceedings is outweighed by opposing factors” before they decline to exercise

jurisdiction in such a situation. Id.

      On the other hand, district courts should be “particularly reluctant” to

exercise jurisdiction over a declaratory judgment action when “state law is
                                           6
uncertain or undetermined.” Id. at 148 (citing Summy, 234 F.3d at 135). District

courts should give serious consideration to the fact that they are “limited to

predicting” state law when faced with an uncertain question of state law. Id.

(citing Summy, 234 F.3d at 135). This factor is particularly important in the

insurance context. Id. (citing Summy, 234 F.3d at 135).

      In this case, Plaintiffs argue that consideration of the factors laid out in

Reifer leads to the conclusion that the case should be remanded to the Luzerne

County Court of Common Pleas. (Doc. 10, pp. 6–9.) Plaintiffs acknowledge that

there is no parallel proceeding in state court and that the absence of such a parallel

proceeding weighs strongly in favor of the court exercising jurisdiction, but they

argue that this factor is outweighed by the convenience to the parties of proceeding

in state court, the public interest in the case being decided in state court, and the

unsettled status of applicable state law. (Id.)

      Plaintiffs argue that the Luzerne County Court of Common Pleas is the more

convenient location because they are physically located in Luzerne County and

because witnesses and parties to Rittenhouse are also located in that county,

whereas the undersigned is located in Harrisburg. (Id. at 7.) Plaintiffs also argue

that the public interest weighs in favor of remand because insurance coverage is

purely a question of state law and there is no countervailing federal interest. (Id.)

Finally, Plaintiffs argue that the state law applicable to their declaratory judgment
                                           7
claim is unsettled because a key issue in the case is whether Traveler’s should be

estopped from disclaiming its coverage of Plaintiffs, and, Plaintiffs assert,

Travelers is likely to argue that Plaintiffs must establish “actual prejudice” to

establish estoppel. (Id. at 7–8.) The question of whether prejudice may be

presumed in circumstances like this, Plaintiffs argue, is an unsettled question that

was recently addressed by the Pennsylvania Superior Court in Selective Way Ins.

Co. v. MAK Servs., Inc., 232 A.3d 762 (Pa. Super. Ct. 2020).

      Traveler’s argues that the motion to remand should be denied because the

other factors that the court should consider do not outweigh the fact that there is no

parallel state court proceeding. (Doc. 11.) Contrary to Plaintiffs’ argument,

Traveler’s argues that the convenience of the parties is neutral because there is

little chance that the court will actually conduct any in-person proceedings in

Harrisburg. (Id. at 7–8.) Traveler’s further argues that Plaintiffs’ public interest

argument is misplaced because it is essentially just a restatement of their argument

that uncertain questions of state law should be decided in state court. (Id. at 8–9.)

Finally, Traveler’s argues that the state law at issue is not uncertain and that the

court simply needs to apply settled law to the facts of the case. (Id. at 11–16.)

      Upon consideration of the factors laid out in Reifer and guided by

considerations of “practicality and wise judicial administration,” Reifer, 751 F.3d

at 139, the court will deny Plaintiffs’ motion to remand. This conclusion is guided
                                           8
by several considerations. First, and most importantly, there is no parallel state

proceeding, and the Third Circuit has stated that when there is no parallel state

proceeding a district court operates on the “outer boundary” of its discretion and

should only decline to exercise jurisdiction when other considerations outweigh the

absence of a parallel state proceeding. Id. at 137, 144.

      The other factors noted by the Third Circuit in Reifer do not outweigh the

absence of a parallel state proceeding. This court will be able to resolve the

“uncertainty of obligation” between the parties, so the first and third factors weigh

in favor of the court exercising jurisdiction. There are no parallel proceedings in

state or federal court that would cause concerns of comity, duplicative litigation,

procedural fencing, or a conflict of interest by Traveler’s, so the fifth, sixth,

seventh, and eight factors weigh in favor of exercising jurisdiction.

      The fourth factor, the availability and relative convenience of other

remedies, also weighs in favor of exercising jurisdiction. Although state court

litigation in the Luzerne County Court of Common Pleas is available as an

alternative remedy, there is an advantage of relative convenience in litigating the

suit in federal court because the underlying lawsuit, Rittenhouse, is also being

litigated before this court. To the extent that knowledge of the facts and legal

issues in Rittenhouse proves necessary to resolve the present case, this court is

surely in the best position to exercise that knowledge.
                                            9
      The second factor, the convenience of the parties, weighs against the

exercise of jurisdiction, because, as Plaintiffs note, they are physically located in

Luzerne County, which is about 100 miles away from the court’s location in

Harrisburg. (See Doc. 10, p. 7.) This factor is afforded minimal weight, however,

because there is a decent chance that no in-person proceedings will prove

necessary given that (a) the court is asked to resolve a purely legal question of the

proper interpretation of an insurance policy and (b) the court is able to conduct

proceedings by remote means for the convenience of counsel and/or parties.

      Finally, the court will address the purportedly unsettled status of applicable

state law, which Plaintiffs assert is a compelling reason for the court to decline

jurisdiction. (See Doc. 10, pp. 7–9.) Plaintiffs’ argument that the applicable state

law is uncertain is based on the Pennsylvania Superior Court’s decision in

Selective Way, 232 A.3d at 762. In that case, a snow and ice removal company,

MAK Services, had a liability insurance policy with Selective Way Insurance

Company that obligated Selective Way to defend MAK Services for certain legal

claims. Id. at 764. During the period of coverage, a man slipped and fell in a

parking lot for which MAK Services was responsible for snow and ice removal,

and the man brought suit. Id. at 765. Selective Way appointed counsel to

represent MAK Services in the lawsuit through a reservation of rights letter that

purportedly reserved Selective Way’s right to withdraw its defense of MAK
                                          10
Services. Id. Selective Way then defended MAK Services for approximately

eighteen months, at which point it brought a claim for declaratory relief in

Pennsylvania state court seeking a declaration that it had no obligation to defend

MAK Services because of an exclusion in the policy. Id. at 765–66. The trial

court ruled in Selective Way’s favor on the claim for declaratory relief, and MAK

Services appealed to the Superior Court. Id. at 766.

      On appeal, the Superior Court considered whether Selective Way should be

estopped from disclaiming its defense of MAK Services given its lengthy defense

prior to the declaratory judgment action. Id. at 769. In that context, the court

noted that a 1929 Pennsylvania Supreme Court case, Malley v. American Indemnity

Corp., 146 A. 571, 573 (1929), “held that an insurance company was estopped

from challenging coverage after it had mounted a full defense of its insured

without undertaking an appropriate investigation beforehand.” Selective Way, 232

A.3d at 769. The Superior Court noted that a critical aspect of the Malley court’s

analysis “was whether the insurance company’s belated assertion of a policy

exclusion could disadvantage the insured in the underlying litigation.” Id. The

court then cited a line of cases following Malley that “focused upon the prejudice

that may result from a delayed investigation and a consequently tardy assertion of

non-coverage.” Id. The court noted that a recent Superior Court decision “distilled

Malley and its progeny for the proposition that ‘where an insurer fails to clearly
                                         11
communicate a reservation of rights to an insured, prejudice may be fairly

presumed.’” Id. (citing Erie Ins. Exchange v. Lobenthal, 114 A.3d 832, 839 (Pa.

Super. Ct. 2015)). Applying that line of cases to the facts before it, the Superior

Court concluded that prejudice to MAK Services could be presumed given the

circumstances of the case. Id. at 771.

      Thus, contrary to Plaintiffs’ argument, Selective Way does not indicate that

the state law at issue in the present case is uncertain. Plaintiffs suggest that there is

uncertainty as to the circumstances when prejudice may be presumed, but there is

well established case law on that issue going back as far as the Pennsylvania

Supreme Court’s Malley decision in 1929. The Superior Court’s decisions in

Selective Way and Lobenthal did not break any new ground in this line of cases,

they simply “distilled Malley and its progeny” for the proposition that prejudice

may be presumed “where an insurer fails to clearly communicate a reservation of

rights to an insured.” Id. at 769 (quoting Lobenthal, 114 A.3d at 839). Therefore,

to the extent that there is any uncertainty, it is only as to whether prejudice may be

presumed under the facts of this case, but federal courts and state courts are

“equally capable of applying settled state law to a difficult set of facts.” Reifer,

751 F.3d at 147. This factor accordingly does not support remand.

      In sum, the lack of a parallel state court proceeding weighs heavily in favor

of the court exercising jurisdiction over this case, and all but one of the other
                                           12
factors identified by the Third Circuit in Reifer also support the exercise of

jurisdiction. The one factor that weighs against the exercise of jurisdiction, the

convenience of the parties, does not outweigh the other factors. The court will

accordingly exercise its jurisdiction over this case and deny Plaintiffs’ motion to

remand.

                                    CONCLUSION

      For the foregoing reasons, Plaintiffs’ motion to remand (Doc. 9) is

DENIED. An appropriate order follows.

                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

Dated: May 7, 2021




                                          13
